 



Exhibit 10.47
EMPLOYMENT AGREEMENT
Nicholas G. Dekker
     EMPLOYMENT AGREEMENT (the “Agreement” or the “U.S. Contract”) dated as of
April 9, 2007 by and between Kraton Polymers LLC, (“Kraton” or the “Company”), a
Delaware limited liability company, which is a wholly owned subsidiary of
Polymer Holdings LLC (“Parent”), a Delaware limited liability company and
Nicholas G. Dekker (“Executive”).
     WHEREAS, on December 12, 2001, Kraton Polymers France SAS (“KP France”) and
Executive entered into an employment contract (the “French Contract”) pursuant
to which Executive was entrusted with duties of Finance Manager Europe;
     WHEREAS, pursuant to an amendment to his French Contract dated November
1st, 2005, Executive was entrusted with duties of Vice President Europe, Africa
and Middle East in addition to his duties of Finance Manager Europe and Asia;
     WHEREAS, Executive has been appointed to the position of Chief Financial
Officer of the Company, as of October 6, 2006, and has obtained the appropriate
U.S. work permit, Executive will perform such duties primarily in Houston,
Texas;
     WHEREAS, the Company, KP France and Executive will concurrently enter into
an agreement (the “Tripartite Agreement”), pursuant to which the French Contract
will be terminated by mutual agreement, and to which this U.S. Contract is
attached;
     NOW THEREFORE, in consideration of the promises and mutual covenants herein
and for other good and valuable consideration, the parties agree as follows:
          1.     Term of Employment. Subject to the provisions of Section 7 of
this Agreement, Executive shall continue to be employed by the Company for a
period commencing on October 6, 2006 (the “Effective Date”) and ending on the
day before the first anniversary of the Effective Date (the “Employment Term”)
on the terms and subject to the conditions set forth in this Agreement; provided
that, prior to the end of the Employment Term, the Employment Term may be
extended until the day before the second anniversary of the Effective Date upon
mutual agreement of such extension by the Company and Executive.
          2.     Position.
     a.     During the Employment Term, Executive shall serve as Kraton’s
Vice-President and Chief Financial Officer. In such position, Executive shall
have the duties and authority commensurate with the position as shall be
determined from time to time by the Board of Directors of Kraton (the “Board”).
Executive shall report to the President & Chief Executive Officer of Kraton.
     b.     During the Employment Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continue to serve on any

1



--------------------------------------------------------------------------------



 



board of directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.
          3.     Base Salary. During the Employment Term, the Company shall pay
Executive a base salary (the “Base Salary”) at the annual rate of Î200,000,
converted and paid as U.S. $266,000 (based on an exchange rate of 1.33 U.S.
Dollars to the Euro (the “Contract Exchange Rate”)), payable in regular
installments in accordance with the Company’s usual payment practices. In the
event that during any consecutive three-month period during the Employment Term,
the average exchange rate for Euros to U.S. Dollars (“Actual Exchange Rate”) as
reported in http://www.oanda.com/ varies from the Contract Exchange Rate by more
than 10%, the Contract Exchange Rate shall become such Actual Exchange Rate on a
going forward basis.
Executive shall be entitled to annual reviews and increases in Executive’s Base
Salary, if any, as may be determined in the sole discretion of the Board.
          4.     Incentive Compensation.
     a.     Annual Bonus. With respect to each fiscal year during the Employment
Term, Executive shall be eligible to earn an annual bonus award (an “Annual
Bonus”) equal to (i) 50% of Executive’s Base Salary (the “Target”) based upon
the achievement of performance objectives established by the Board, and (ii) up
to 100% of Executive’s Base Salary if such performance objectives are exceeded
due to extraordinary performance, as determined by the Board. Executive shall be
eligible to earn an Annual Bonus for fiscal year 2006, with separate weighting
for the two positions held during such fiscal year.
     b.     Notional Restricted Unit Award. The Company shall grant Executive a
restricted unit award of the Company with a current notional value of $150,000
based on the value of membership units of TJ Chemical Holdings LLC (“TJ
Chemical”), as determined by the Board. Each “Restricted Unit” will be the
equivalent of one notional membership unit of TJ Chemical. Executive shall not
have any beneficial ownership in the notional membership units underlying the
Restricted Units and the grant of Restricted Units shall represent an unsecured
promise to deliver membership units of TJ Chemical (either directly or through
membership units of Kraton Management LLC) on a future date. Twenty percent of
the Restricted Units shall vest on each anniversary of the grant date, provided
that Executive remains employed with the Company or KP France through the
applicable vesting date. Except as provided in the next two succeeding
sentences, upon termination of employment for any reason all unvested Restricted
Units shall immediately and automatically be forfeited. Notwithstanding the
foregoing, in the event Executive’s employment is terminated pursuant to Section
7(c) and Executive is offered and accepts a Position, as defined in the
Tripartite Agreement, all unvested Restricted Units shall continue to vest as
provided above. In the event of a “change in control” of TJ Chemical (as defined
in the TJ Chemical Option Plan), if the Executive’s employment is terminated
without Cause or for Good Reason during the two-year period immediately
following the date of the change in control, all unvested Restricted Units shall
become immediately vested. Distribution of membership units representing the
portion of vested Restricted Units shall occur as soon as practicable

2



--------------------------------------------------------------------------------



 



after the earlier of a change in control or termination of Executive’s
employment, provided that following a change in control, unvested Restricted
Units shall remain outstanding and continue to vest as provided above until the
Executive’s employment terminates.
          5.     Employee Benefits.
     a.     General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, (other than bonus, incentive or severance plans) as in effect from time to
time (collectively, “Employee Benefits”), on the same basis as those benefits
are generally made available to other senior executives of the Company.
Notwithstanding the foregoing, Executive elects not to participate in the U.S.
Savings Plan or any of the Company’s non-qualified deferred compensation plans
(including, but not limited to the Company’s Deferred Compensation and
Restoration Plan and the Executive Deferred Compensation Plan).
     b.     Equity Incentive Plans. During the Employment Term, Executive shall
be eligible to participate in the equity incentive plans of the Company, its
Parent and TJ Chemical.
     c.     Pension. During the Employment Term, Executive elects to forgo any
Company contribution on his behalf in the U.S. Savings Plan to which he
otherwise may be entitled and accepts the terms of the Tripartite Agreement.
     d.     Housing Support. During the Employment Term, the Company will
reimburse Executive for reasonable costs associated with maintaining housing for
himself in the United States, up to a maximum of $2,500 per month. “Reasonable
costs” include, but are not limited to, rent, utilities and cleaning services
associated with his local housing.
     e.     Travel. During the Employment Term, the Company shall provide
Executive with the following:
     (i) Up to six round trip business class airline tickets per year for
Executive’s travel to and from France; and
     (ii) Reimbursement for the cost of roundtrip coach class airline tickets
for Executive’s spouse from France to the U.S., up to a maximum of Î13,500 per
year. In addition, Executive shall be reimbursed for costs associated with
maintaining his residence in France during such times that his spouse is in the
U.S., in an amount not to exceed Î100 per visit, but in no event shall such
amounts exceed Î1500 per year.
     f.     Automobile. The Company shall provide Executive with an automobile
for his use during the Employment Term.
     g.     Tax Equalization and Tax Preparation. In order to compensate
Executive for any additional tax (including but not limited to income,
employment and social security insurance) liability that Executive may be
subject to in the United States, the Company shall provide Executive with an
additional tax

3



--------------------------------------------------------------------------------



 



equalization payment or payments, in any year necessary, such that Executive’s
net income after such taxes from such payment or benefit earned pursuant to the
U.S. Contract is equal to what his net income would have been if such payment or
benefit were earned in France. Such tax equalization payments will offset any
taxes associated with the benefits Executive may receive pursuant to
Sections 5(d), (e), (f) and this Section (g). The Company shall reimburse
Executive for reasonable costs incurred in connection with tax preparation in
connection with the amounts earned pursuant to the U.S. Contract.
     h.     Visa. The Company shall pay for all costs associated with obtaining
and maintaining a L1 Visa for use by Executive during the Employment Term.
     i.     Expense Reimbursement. Executive must submit proper documentation of
all expenses to be reimbursed pursuant to this Section 5 in a timely fashion.
          6.     Business Expenses. During the Employment Term, reasonable
business expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.
          7.     Termination. Executive’s employment hereunder may be terminated
by either party at any time and for any reason; provided that Executive will be
required to give Kraton at least 60 days advance written notice of any
resignation of Executive’s employment. Notwithstanding any other provision of
this Agreement, the provisions of this Section 7 shall exclusively govern
Executive’s rights upon termination of employment with the Company and its
affiliates.
     a.     By Kraton For Cause or By Executive Resignation without Good Reason.
     (i) The Employment Term and Executive’s employment hereunder may be
terminated by Kraton for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation without Good Reason (as defined
below), provided that Executive will be required to give Kraton at least 60 days
advance written notice of any such resignation, and provided further that Kraton
may elect to waive such notice period and to pay Executive in lieu of such
notice.
     (ii) For purposes of this Agreement “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by Kraton to Executive
of such failure; provided that it is understood that this clause (A) shall not
permit Kraton to terminate Executive’s employment for Cause because of
dissatisfaction with the quality of services provided by or disagreement with
the actions taken by Executive in the good faith performance of Executive’s
duties to Kraton, (B) failure of Executive to maintain a residence in the same
metropolitan area as Kraton’s principal headquarters, which is currently located
in Houston, Texas, or elsewhere as mutually agreed to by Executive and Company,
(C) theft or embezzlement of

4



--------------------------------------------------------------------------------



 



Company property, (D) Executive’s conviction of or plea of guilty or no contest
to (x) a felony or (y) a crime involving moral turpitude, (E) Executive’s
willful malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is materially injurious to the financial
condition or business reputation of the Company or any of its subsidiaries or
affiliates, or (F) Executive’s breach of the provisions of Sections 8 or 9 of
this Agreement.
     (iii) In the event Executive’s employment hereunder is terminated pursuant
to this Section 7(a), Executive will be entitled to receive, within 30 days
following such termination with respect to (A)-(C) below and at such time, if
any as the Employee Benefits under (D) below become due in accordance with the
applicable terms thereof:
          (A) the Base Salary through the date of termination, to the extent not
already paid;
          (B) any Annual Bonus earned but unpaid as of the date of termination
for any previously completed fiscal year;
          (C) reimbursement for any unreimbursed expenses properly incurred by
Executive pursuant to Section 5 or Section 6 and in accordance with Kraton
policy prior to the date of termination and
          (D) such vested Employee Benefits, if any, as to which Executive may
be entitled under the employee benefit plans of the Company as described in
Section 5(a) (including, without limitation, medical, life insurance or
disability benefits, accrued but unpaid vacation or other benefits Executive is
entitled to pursuant to the terms of the applicable plans then in effect (the
amounts described in clauses (A) through (D) hereof being referred to as the
“Accrued Obligations”).
     Following such termination of Executive’s employment hereunder for Cause or
resignation by Executive for Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights under the U.S.
Contract, the French Contract, or the Tripartite Agreement, to any compensation
or any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.
     b.     Disability or Death.
     (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by Kraton if Executive
becomes physically or mentally incapacitated and is therefore unable for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period to perform Executive’s duties
(such incapacity is hereinafter referred to as “Disability”); provided that a
termination on the basis of a Disability must occur within 90 days of the date
when Executive is subject to termination due to Disability. Any question as to
the existence of the Disability of Executive as to which Executive and Kraton
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Executive and Kraton.

5



--------------------------------------------------------------------------------



 



If Executive and Kraton cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement.
     (ii) In the event Executive’s employment hereunder is terminated pursuant
to this Section 7(b), Executive or Executive’s estate (as the case may be) will
be entitled to receive:
(A) at the times set forth in Section 7(a)(iii) hereof, the Accrued Obligations;
and
(B) a pro rata portion of any Annual Bonus that Executive would have been
entitled to receive pursuant to Section 4(a) hereof in such year based upon the
percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable when such Annual Bonus would have
otherwise been payable had Executive’s employment not terminated.
     Following such termination of Executive’s employment hereunder due to death
or Disability, except as set forth in this Section 7(b)(ii), Executive shall
have no further rights under the U.S. Contract, the French Contract, or the
Tripartite Agreement, to any compensation or any other benefits in the nature of
severance or termination pay or in connection with the termination of his
employment.
          c.     Expiration of Employment Term.
     (i) For the purposes of this Agreement and Article 4 of the Tripartite
Agreement, if Executive’s employment hereunder is terminated pursuant to Section
7(c)(ii), (iii) or (iv) below, an “expiration” of the Employment Term will be
deemed to have occurred.
     (ii) Executive’s employment hereunder may be terminated by Kraton without
Cause.
     (iii) Executive’s employment hereunder may be terminated by Executive’s
resignation for Good Reason.
     For purposes of this Agreement, “Good Reason” shall mean: (A) the failure
of the Company to pay or cause to be paid Executive’s Base Salary or Annual
Bonus (if any) when due; (B) a reduction in Executive’s Base Salary, the Target
Annual Bonus opportunity described in Section 4 herein, or Employee Benefits
other than an across-the-board reduction in salary or bonus opportunity for all
of the members of the Company’s management team and other than a decrease in
Employee Benefits that applies to all employees otherwise eligible to
participate in the affected plan; (C) a relocation of Executive’s primary work
location more than 50 miles from Houston, TX, without written consent, except
for return to his place of employment in France as described in the Tripartite
Agreement; or (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement; provided that
none of these events shall constitute Good Reason unless the Company fails to
cure such event within 30 days after receipt from Executive of written

6



--------------------------------------------------------------------------------



 



notice specifying in reasonable detail the event which constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given Kraton written notice thereof prior to such date.
     (iv) If Executive’s employment hereunder is not terminated pursuant to this
Section 7 prior to the date the Employment Term is scheduled to end as provided
in Section 1, then Executive’s employment hereunder shall terminate on such
date.
     (v) In the event Executive’s employment hereunder is terminated pursuant to
this Section 7(c), then Executive will be entitled to receive:
          (A) Any amounts or benefits he may be entitled to pursuant to
Article 4 of the Tripartite Agreement;
          (B) Any tax equalization sums required to maintain the level of income
as described in section 5(g) above; and
          (C) The payments and benefits described in this Section 7(c)(v)(A) and
(B) shall be subject to and conditioned upon Executive’s execution and delivery
of a valid and effective general release and waiver, in a form satisfactory to
the Company, waiving all claims Executive may have against the Company, its
affiliates and their respective executives, directors, partners, members,
shareholders, successors and assigns.
     Following such termination of Executive’s employment hereunder by the
Company without Cause (other than by reason of Executive’s death or Disability)
or by Executive’s resignation for Good Reason, except as set forth in this
Section 7(c)(v), Executive shall have no further rights under the U.S. Contract,
the French Contract, or the Tripartite Agreement, to any compensation or any
other benefits in the nature of severance or termination pay or in connection
with the termination of his employment.
     d.     Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
     e.     Equity Investment. Notwithstanding anything herein to the contrary,
upon a termination of employment, Executive shall have such rights and
obligations with respect to any options to purchase membership units of TJ
Chemical then held by Executive and with respect to Executive’s investment in TJ
Chemical and/or Kraton Management LLC (including with respect to profits units
and/or membership units, as applicable) in accordance with the applicable
governing documents thereof.

7



--------------------------------------------------------------------------------



 



          8.     Non-Competition.
     a. Executive acknowledges and recognizes the highly competitive nature of
the businesses of the Company and accordingly agrees as follows:
     (i) During the Employment Term and, for a period of one year following a
termination of employment pursuant to Section 7(a) or Section 7(b) (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly solicit or assist in soliciting on behalf of any entity
engaged in a Competitive Business, the business of any client or prospective
client:
     (A) with whom Executive had personal contact or dealings on behalf of the
Company during the one-year period preceding Executive’s termination of
employment;
     (B) with whom employees reporting to Executive have had personal contact or
dealings on behalf of the Company during the one-year period immediately
preceding Executive’s termination of employment; or
     (C) for whom Executive had direct or indirect responsibility during the
one-year period immediately preceding Executive’s termination of employment.
     (ii) During the Restricted Period, Executive will not directly or
indirectly:
     (A) engage in a Competitive Business;
     (B) enter the employ of, or render any services to, any person or entity
(or any division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any company that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Company that is not in competition with a
Competitive Business;
     (C) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, a Competitive Business shall not include a
Permitted Company, or
     (D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers

8



--------------------------------------------------------------------------------



 



partners, members or investors of the Company of which it is reasonable to
expect that Executive is aware.
     (iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services
that the Company currently, or at any time during the Employment Term, sells,
manufactures, licenses or provides, or has specific plans to do so, including
without limitation styrenic block copolymers made by anionic polymerization.
     (iv) Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.
     (v) During the Restricted Period, Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person,
company, business entity or other organization whatsoever, directly or
indirectly:
     (A) solicit or encourage any employee of the Company to leave the
employment of the Company or
     (B) hire any such employee who was employed by the Company as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control.
     (vi) During the Restricted Period, Executive will not, directly or
indirectly, solicit or encourage to cease to work with the Company any
individual consultant then under contract with the Company.
     (vii) In the event Executive’s employment is terminated pursuant to
Section 7(c), Executive shall be subject to the restrictive covenants as
provided in Article 5 of the Tripartite Agreement.
     b. It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of

9



--------------------------------------------------------------------------------



 



competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
          9.     Confidentiality; Inventions.
     a.     Confidentiality. During the Employment Term and thereafter,
Executive will not disclose or use for Executive’s own benefit or purposes or
the benefit or purposes of any other person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
other than the Company, any trade secrets, or other confidential information or
data of the Company relating to the Company’s customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that he may retain
personal notes, notebooks and diaries and personally owned books, reference
material or information of a similar nature, that do not contain confidential
information of the type described in the preceding sentence of this section.
Executive further agrees that he will not retain or use for Executive’s account
at any time any trade names, trademark or other proprietary business designation
used or owned in connection with the business of the Company.
     b.     Prior Inventions. Executive has attached hereto, as Exhibit A, a
list describing all material creations, inventions, and developments which were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company which relate to the Company’s
proposed or current business, services, products or research and development
(collectively referred to as “Prior Inventions”). If no such list is attached,
Executive either will advise the Company that Prior Inventions exist but cannot
be disclosed because of prior existing confidentiality obligations or, absent
such advice, will be understood to represent that there are no such Prior
Inventions. If in the course of Executive’s employment with the Company,
Executive uses or relies upon a Prior Invention, or any works of authorship
(including software, related items, data bases, documentation, site content,
text or graphics), developments, improvements or trade secrets which were
created or contributed to by Executive either solely or jointly with others
prior to Executive’s employment with the Company (“Prior Intellectual Property”)
in Executive’s creation or contribution to any work of authorship, invention,
product, service, process, machine or other property of the Company, Executive
will inform the Company promptly and, upon request, use Executive’s best efforts
to procure any consents of third parties necessary for the Company’s use of such
Prior Intellectual Property. To the fullest extent permissible by law, and to
the

10



--------------------------------------------------------------------------------



 



extent not in contravention of any prior legal obligation of Executive to others
all of which are disclosed to Kraton on Exhibit B, attached hereto, Executive
hereby grants the Company a non-exclusive royalty-free, irrevocable, perpetual,
worldwide license under all of Executive’s Prior Inventions to make, have made,
copy, modify, distribute, use and sell works of authorship, products, services,
processes and machines and to otherwise operate the Company’s current and future
business.
     c.     Ownership of Inventions. Executive agrees that Executive will
promptly make full written disclosure to the Company, and hereby assigns to the
Company, or its designee, all of Executive’s right, title, and interest in and
to any and all creations, inventions or developments, whether or not patentable,
which Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as “the Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, the chemical industry, or the application of technologies,
ideas, or processes directly or indirectly related to the business of the
Company or the chemical industry to any other industries or disciplines. For the
avoidance of doubt, the Company Inventions shall include any creations,
inventions or developments that relate directly or indirectly to a Competitive
Business. Executive further acknowledges that all original works of authorship
which are created or contributed to by Executive (solely or jointly with others)
within the scope of and during the period of Executive’s employment with the
Company (“the Company Copyrights”) are to be deemed “works made for hire,” as
that term is defined in the United States Copyright Act, and the copyright and
all intellectual property rights therein shall be the sole property of the
Company. To the extent any of such works are deemed not to be “works made for
hire,” Executive hereby assigns the copyright and all other intellectual
property rights in such works to the Company.
     d.     Contracts with the United States. Executive agrees to execute any
licenses or assignments of the Company Inventions or the Company Copyrights as
required by any contract between the Company and the United States or any of its
agencies.
     e.     Maintenance of Records. Executive agrees to keep and maintain
adequate and current written records of all the Company Inventions made by
Executive (solely or jointly with others) during the term and within the scope
of Executive’s employment with the Company. The records will be in the form of
notes, sketches, drawings, and any other format that may be specified to
Executive or within the Company’s policies, manuals or procedures by the
Company. The records will be available to and remain the sole property and
intellectual property of the Company at all times.
     f.     Further Assurances. Executive covenants to take all requested
actions and execute all requested documents to assist the Company, or its
designee, at the Company’s expense, in every way; consistent with applicable
law, (1) to secure the Company’s above rights in the Prior Intellectual Property
and Company Inventions and any of the Company’s Copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, and (2) to pursue any patents or registrations with respect thereto.
This covenant shall survive the

11



--------------------------------------------------------------------------------



 



termination of this Agreement. If the Company is unable for any reason, after
reasonable efforts, to secure Executive’s signature on any document for this
purpose, then Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agent and attorney in
fact, for the limited purpose of acting for and in Executive’s behalf and stead
to execute such documents and to do all other lawfully permitted acts in
connection with the execution of such documents.
          10.     Specific Performance. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 and 9 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available and in the event of a breach of
Sections 8 and 9, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement.
          11.     Miscellaneous.
     a.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.
     b.     Entire Agreement/Amendments. Except for the Tripartite Agreement and
documents related to the Company and its affiliates’ equity incentive plans,
this Agreement contains the entire understanding of the parties with respect to
the employment of Executive by the Company, there are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. Specifically, the offer letter from Kraton Polymers France, dated
December 12, 2001, is hereby terminated and shall be of no further effect. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto, except that if the Company reasonably determines
that certain provisions of the Agreement may result in a violation of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, then the
Company may make reasonable modifications to the Agreement without Executive’s
consent, to attempt to comply with Section 409A and avoid the excise taxes that
may be imposed thereunder without giving rise to any claim that such
modification adversely affected Executive’s rights under the Agreement.
     c.     No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
     d.     Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

12



--------------------------------------------------------------------------------



 



     e.     Assignment. This Agreement shall not be assignable by Executive.
This Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.
     f.     Set Off. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates.
     g.     Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
     h.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

      If to the Company:         Kraton Polymers LLC
c/o Texas Pacific Group
301 Commerce Street, suite 3300
Fort Worth, Texas 76102         With copy to:
Kraton Polymers LLC
15710 John F. Kennedy Boulevard, Suite 300
Houston, TX 77032
Attention: Vice President & General Counsel         If to Executive:         To
the most recent address of Executive set forth in the personnel records of the
Company.

     i.     Executive Representation. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

 13



--------------------------------------------------------------------------------



 



     j.     Cooperation. Executive shall at the Company’s expense provide his
reasonable cooperation in connection with any action or proceeding (or any
appeal from any action or proceeding) which relates to events occurring during
Executive’s employment hereunder. This provision shall survive any termination
of this Agreement.
     k.     Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.
     l.     Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
     m.     Insurance. Notwithstanding anything to the contrary herein:
     (i) All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statute, Company by-laws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and
     (ii) So long as Executive is employed by the Company and for a period of
six (6) years following Executive’s termination of employment, the Company
agrees to purchase and maintain insurance for Executive’s benefit, covering
director, officer and fiduciary liability on the same basis as active directors,
officers and/or fiduciaries, as applicable, of the Company.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

     
Kraton POLYMERS LLC
  Nicholas G. Dekker    
/s/ Richard A. Ott
  /s/ Nicholas G. Dekker
 
   
By: Richard A. Ott
   
Title: Vice President — HR/Corporate
Communications
   

14